UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: February 28, 2007 I TEM 1. REPORT TO SHAREHOLDERS. CEO corner TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 2 1 Notes to financial statements page 2 7 For more information page 3 6 To Our Shareholders, The U.S. financial markets turned in strong results over the last six months, as earlier concerns of rising inflation, a housing slowdown and high energy prices gave way to news of slower, but still resilient, economic growth, stronger than expected corporate earnings and dampened inflation fears and energy costs. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in the last days of the period, the broad stock market returned 8.93% for the six months ended February 28, 2007, as measured by the S&P 500 Index. With interest rates remaining relatively steady, fixed-income securities also produced positive results. But after a remarkably long period of calm, the financial markets were rocked at the end of the period by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. In the United States, for example, the Dow Jones Industrial Average had its steepest one-day percentage decline in nearly four years on February 27, 2007. The event served to jog investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. It was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets moves of the last six months, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent downturn bolsters this uncertainty, although we believe it was a healthy correction for which we were overdue. The latest events could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon  not a sprint  approach to investing, stand a better chance of weathering the markets short-term twists and turns and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of February 28, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks a high level of interest income exempt from federal income taxes as is consistent with preservation of capital by normally investing at least 80% of its assets in tax-exempt debt obligations of any maturity. Over the last six months ► Municipal bonds posted positive results, although they lagged the performance of the broad taxable bond market. ► The Funds return surpassed its peer group average and benchmark index. ► Transportation and tobacco bonds were the best performers in the portfolio, while higher-quality bonds lagged. John Hancock Tax-Free Bond Fund Fund performance for the six months ended February 28, 2007. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 holdings Foothill/Eastern Transportation Corridor Agency, 1-1-16, 6.000% 4.4% Foothill/Eastern Transportation Corridor Agency, 1-1-19, Zero 3.8% Puerto Rico, Commonwealth of, 7-1-11, 8.082% 3.4% Puerto Rico Highway & Transportation Auth, 7-1-11, 8.939% 3.1% Madera, County of, 3-15-15, 6.500% 3.1% South Dakota Educational Enhancement Funding Corp, 6-1-32, 6.500% 2.3% San Joaquin Hills Transportation Corridor Agency, 1-15-17, 5.650% 2.2% San Bernardino, County of, 8-1-17, 5.500% 2.1% Massachusetts, Commonwealth of, 12-1-24, 5.500% 2.0% Port Auth of New York & New Jersey, 10-1-19, 6.750% 1.8% As a percentage of net assets on February 28, 2007. 1 Managers report John Hancock Tax-Free Bond Fund Municipal bonds gained ground for the six months ended February 28, 2007, although they trailed the taxable bond market. The Lehman Brothers Municipal Bond Index returned 2.89%, while the Lehman Brothers Aggregate Bond Index  a broad measure of the taxable bond market  returned 3.66% . The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. Since the beginning of 2006, the U.S. economy has gradually slowed, led by a noteworthy decline in the housing market. However, sporadic signs of economic resiliency created some uncertainty regarding the underlying strength of the economy. As a result, economic reports over the last few months of the period had a magnified effect, causing greater fluctuations in the municipal bond market. Inflation remained generally under control during the period, thanks largely to a 10% decline in energy prices. The combination of slowing economic growth and benign inflation led the Federal Reserve to hold short-term interest rates steady throughout the six-month period, after raising rates 17 times between June 2004 and June 2006. Consequently, the municipal yield curve remained flat, with short- and long-term bond yields nearly equal. Municipal bond issuance, which had been relatively low for much of 2006, rose sharply in late 2006 and early 2007. Nonetheless, the SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Tobacco bonds ▲ Demand for yield Airline bonds ▲ Relatively high yields and improving industry fundamentals Shorter-term bonds ▼ Steady interest rate policy from the Fed led to underperformance relative to longer-term bonds 2 Portfolio Managers, MFC Global Investment Management (U.S.) LLC Dianne Sales, CFA, and Frank A. Lucibella, CFA increase in supply had little impact on municipal bond performance as strong investor demand helped absorb the new issues. The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. ,, Credit environment Over the past six months, municipal credit quality remained stable overall. Economic growth, though moderating, was robust enough to sustain solid tax revenues for many state and local governments. The most recent estimates indicate that personal and corporate income tax revenues have been better than expected, while sales tax reve nues are slightly below forecasts. However, final tax revenue figures for 2006 wont be available until June, after Aprils tax receipts are tallied. Fund performance For the six months ended February 28, 2007, John Hancock Tax-Free Bond Funds Class A, Class B and Class C shares posted total returns of 3.10%, 2.72% and 2.72%, respectively, at net asset value. This performance outpaced the 2.61% average return of Morningstars Muni National Long Fund category 1 and the 2.89% return of the Lehman Brothers Municipal Bond Index. Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. Yield sings The bulk of the return in the municipal market during the period came from interest income, so securities offering the highest yields produced the best returns. Strong demand for yield in a relatively low interest rate Tax-Free Bond Fund 3 environment also contributed to the outperformance of higher-yielding bonds. Lower-quality municipal bonds were the best performers, reflecting the inverse relationship between credit quality and yield. Transportation bonds  one of the biggest sector weightings in the portfolio  performed well during the period. Not surprisingly, lower-quality bonds comprise a significant portion of the transportation sector. Within the portfolios transportation holdings, airline-related bonds, such as those financing the construction of an American Airlines terminal at John F. Kennedy Airport in New York City, posted the best results. Another high-yielding segment of the portfolio that outperformed during the six-month period was tobacco bonds, which are backed by the proceeds from a legal settlement between 46 states and the major tobacco companies. As of February 28, 2007, the portfolio held tobacco-related bonds issued by five states  Iowa, New Jersey, New York, South Dakota and Washington. Positioning for a steeper yield curve During the period, we increased our exposure to intermediate-term bonds (particularly those maturing in five to ten years). This positioning tends to perform well when the yield curve grows increasingly steep; that is, when the gap between short- and long-term yields widens. As we mentioned before, the yield curve remained relatively flat during the period, so this positioning did not pay off, but it did provide net asset value stability during this period of volatility. We expect to see a steeper municipal yield curve and a return to a more typical relationship between short- and long-term municipal bond yields at some point in the future. SECTOR DISTRIBUTION 2 General obligation bonds 10% Revenue bonds Transportation 19% Health 11% Tobacco 7% Electric 7% Pollution 5% Industrial development 3% Water & sewer 3% Special tax 2% Education 2% Sales tax 2% Economic development 2% Housing 1% Correctional facilities 1% All other 25% Event risk An increasing concern for investors in the taxable corporate bond market is event risk, which is the potential for an unexpected event  such as a leveraged buy-out (LBO) or bankruptcy  to have an adverse impact on the value or credit rating of a corporate bond. This type of event risk can have an impact on the municipal bond market as well, though to a lesser extent. Tax-Free Bond Fund 4 A recent example involved Texas-based utility TXU, which agreed to an LBO by a consortium of private equity firms in late February 2007. Bond investors tend to react negatively to an LBO because it increases the amount of debt on a companys balance sheet. The Fund owns bonds that finance projects for a TXU subsidiary, and these bonds underperformed in the wake of the buy-out announcement. Another example is the decline in the housing market and the subsequent bankruptcies of several sub-prime mortgage lenders, which could potentially impact municipal bonds related to housing and property development by slowing new development. We have been very careful about the land-development bonds in which we invest, emphasizing seasoned projects that are already well developed. These securities are less vulnerable to housing market weakness. The bulk of the return in the municipal market during the period came from interest income, so securities offering the highest yields produced the best returns. Outlook The U.S. economy has held up better than expected, though further slowing is likely. In general, however, we expect municipal credit quality and state tax revenues to remain fairly stable over the next six months. New municipal bond issuance in 2007 is expected to be in line with last years issuance levels. With regard to the portfolio, we intend to maintain our focus on producing an above-average level of tax-free income through a diversified portfolio of municipal bonds. We will also continue to position the Fund to benefit from a steeper yield curve. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on February 28, 2007. Tax-Free Bond Fund 5 A look at performance For the periods ending February 28, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 2-28-07 A 1-5-90 0.45% 3.88% 4.56%  1.52% 0.45% 20.99% 56.22%  3.80% B 12-31-91 0.64 3.73 4.41  2.28 0.64 20.08 54.04  3.23 C 4-1-99 3.36 4.07  3.66% 1.72 3.36 22.07  32.90% 3.23 Performance figures assume all distributions are reinvested. POP (Public Offering Price) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Tax-Free Bond Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Tax-Free Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 1 2-28-97 $15,404 $15,404 $17,490 C 1 4-1-99 13,290 13,290 15,077 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of February 28, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. Tax-Free Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class A $1,000.00 $1,031.00 $5.18 Class B 1,000.00 1,027.20 8.92 Class C 1,000.00 1,027.20 8.92 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2007 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Tax-Free Bond Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class A $1,000.00 $1,019.70 $5.15 Class B 1,000.00 1,016.00 8.87 Class C 1,000.00 1,016.00 8.87 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.03%, 1.77% and 1.77% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Tax-Free Bond Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-28-07 (unaudited) This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 102.73% (Cost $453,264,730) Arizona 0.48% Arizona Health Facilities Auth, Rev Ref Phoenix Memorial Hosp (G)(H) 8.200% 06-01-21 D $2,150 43,000 Maricopa County Industrial Development Auth, Rev Mtg Back Secs Prog Ser 1998B 6.200 12-01-30 Aaa 380 383,363 Navajo County Industrial Development Auth, Rev Stone Container Corp Proj (G) 7.200 06-01-27 B 1,000 1,025,080 Phoenix Civic Improvement Corp District, Rev Cap Apprec Civic Plaza Ser 2005B (Zero to 07-01-13, then 5.500%) (O) Zero 07-01-28 AAA 1,000 884,510 California 22.74% California Pollution Control Financing Auth, Rev Chemical Waste Mgmt Inc Proj Ser 2005C 5.125 11-01-23 BBB 3,000 3,166,920 California, State of, Gen Oblig Unltd 5.125 04-01-23 A+ 2,000 2,146,600 Gen Oblig Unltd (P) 3.450 05-01-34 AA+ 2,600 2,600,000 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB 5,000 1,830,550 Rev Toll Rd Cap Apprec Sr Lien Ser 1995A Zero 01-01-19 AAA 30,000 18,552,300 Rev Toll Rd Sr Lien Ser 1995A 6.000 01-01-16 AAA 19,800 21,132,342 Madera, County of, Rev Cert of Part Valley Childrens Hosp 6.500 03-15-15 AAA 13,185 15,142,050 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 1,750 1,816,570 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 BB+ 4,000 4,165,760 See notes to financial statements Tax-Free Bond Fund 10 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) San Bernardino, County of, Rev Ref Cert of Part Med Ctr Fin Proj 5.500% 08-01-17 AAA $9,130 $10,052,313 Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-22 A+ 2,500 2,805,525 San Diego Redevelopment Agency, Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 25 25,847 San Joaquin Hills Transportation Corridor Agency, Rev Toll Rd Conv Cap Apprec Ser 1997A 5.650 01-15-17 BB 10,000 10,720,200 Rev Toll Rd Jr Lien Zero 01-01-10 AAA 6,250 5,623,813 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 3,838,900 Rev Toll Rd Sr Lien Zero 01-01-17 AAA 4,900 3,321,514 Rev Toll Rd Sr Lien Zero 01-01-20 AAA 2,000 1,186,140 Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-19 AAA 2,000 2,432,640 Colorado 0.87% E-470 Public Highway Auth, Rev Cap Apprec Sr Ser 2000B Zero 09-01-34 BBB 7,000 1,008,770 Northwest Parkway Public Highway Auth, Rev 1st Tier Sub Ser 2001D 7.125 06-15-41 CCC 3,000 3,237,510 Delaware 0.67% Charter MAC Equity Issuer Trust, Preferred Tax Exempt Shares Ser A-4-1 (S) 5.750 04-30-15 A3 3,000 3,236,400 Florida 5.82% Aberdeen Community Development District, Rev Spec Assessment (G) 5.500 05-01-36 BB+ 2,250 2,293,852 Bonnet Creek Resort Community Development District, Rev Spec Assessment (G) 7.375 05-01-34 BB+ 1,500 1,646,985 Rev Spec Assessment (G) 7.250 05-01-18 BB+ 1,000 1,101,920 Capital Projects Finance Auth, Rev Student Hsg Cap Projs Ln Prog Ser 2000A (G) 7.850 08-15-31 AA 3,500 4,024,300 Rev Student Hsg Cap Projs Ln Prog Ser 2001G (G) 9.125 10-01-11 BBB 900 948,357 Capital Trust Agency, Rev Seminole Tribe Convention Ser 2003A 8.950 10-01-33 AAA 3,000 3,679,800 Crossings at Fleming Island Community Development District, Rev Ref Spec Assessment Ser 2000C (G) 7.100 05-01-30 BBB 1,000 1,070,310 Hernando, County of, Rev Criminal Justice Complex 7.650 07-01-16 AAA 500 652,450 See notes to financial statements Tax-Free Bond Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Florida (continued) Midtown Miami Community Development District, Rev Spec Assessment Ser 2004A (G) 6.000% 05-01-24 BB $1,750 $1,892,608 Orange County Health Facilities Auth, Rev Orlando Regional Healthcare 5.750 12-01-32 A 1,000 1,098,310 Orange County School Board, Rev Ref Cert of Part Ser 1997A Zero 08-01-13 Aaa 5,000 3,886,450 Orlando Urban Community Development District, Rev Spec Assessment Cap Imp Ser 2001A (G) 6.950 05-01-33 BB+ 2,500 2,702,725 Orlando Utilities Commission, Rev Ref Wtr & Elec Sys Sub Ser 1989D 6.750 10-01-17 AA 2,200 2,623,764 Stoneybrook West Community Development District, Rev Spec Assessment Ser 2000A (G) 7.000 05-01-32 BBB 410 437,388 Rev Spec Assessment Ser 2000B (G) 6.450 05-01-10 BBB 220 221,432 Georgia 4.95% Atlanta, City of, Rev Tax Alloc Eastside Proj Ser 2005B (G) 5.600 01-01-30 BB+ 1,000 1,039,200 Georgia Municipal Electric Auth, Rev Preref Ser 1993Z 5.500 01-01-20 AAA 150 171,429 Rev Preref Ser 1998Y 6.500 01-01-17 AAA 60 70,187 Rev Ref Pwr Ser 1993BB 5.700 01-01-19 A+ 1,000 1,121,490 Rev Ref Pwr Ser 1993C 5.700 01-01-19 AAA 5,000 5,803,700 Rev Ref Pwr Ser 1994EE 7.250 01-01-24 AAA 2,000 2,777,220 Rev Ref Pwr Ser 1998Y 6.500 01-01-17 AAA 145 177,422 Rev Unref Bal Ser 1993Z 5.500 01-01-20 AAA 5,690 6,342,871 Rev Unref Bal Ser 1998Y 6.500 01-01-17 AAA 4,635 5,439,914 Monroe County Development Auth, Rev Ref Poll Control Oglethorpe Pwr Corp Scherer Ser 1992A 6.800 01-01-12 A 1,000 1,124,790 Illinois 7.16% Chicago Board of Education, Gen Oblig Cap Apprec School Reform Ser 1998B-1 Zero 12-01-15 AAA 3,000 2,120,670 Gen Oblig Unltd Ser 2005A 5.500 12-01-26 AAA 5,290 6,350,116 Chicago, City of, Gen Oblig Tax Alloc Jr Pilsen Redev Ser 2004B (G) 6.750 06-01-22 BBB+ 3,000 3,294,180 Illinois Development Finance Auth, Rev Ref Commonwealth Edison Co Proj 5.850 01-15-14 AAA 3,000 3,355,470 Illinois Finance Auth, Rev Landing at Plymouth Place Proj Ser 2005A (G) 6.000 05-15-37 BB 1,000 1,070,510 See notes to financial statements Tax-Free Bond Fund 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Illinois (continued) Kane County Community School District No. 304, Gen Oblig Unltd Cap Apprec Ser 2004A Zero 01-01-17 Aaa $4,705 $3,152,632 Metropolitan Pier & Exposition Auth, Rev Cap Apprec McCormick Pl Expn Ser 1993A Zero 06-15-15 AAA 1,500 1,079,880 Rev Ref Cap Apprec McCormick Proj Zero 06-15-15 AAA 1,000 719,920 Rev Ref Cap Apprec McCormick Proj Ser 1996A Zero 12-15-16 AAA 2,330 1,573,100 Round Lake Beach, Village of, Rev Spec Tax Lakewood Grove Spec Serv Area No. 1 (G) 6.700% 03-01-33 BBB 1,000 1,096,680 Southern Illinois University, Rev Cap Apprec Housing & Auxiliary Sys Ser 1993A Zero 04-01-15 AAA 1,000 724,080 Will County Community Unit School District No. 201, Gen Oblig Cap Apprec Crete-Monee Zero 11-01-13 Aaa 3,340 2,567,458 Gen Oblig Cap Apprec Crete-Monee Zero 11-01-16 Aaa 2,900 1,962,343 Will County Community Unit School District No. 365, Gen Oblig Cap Apprec Comp Int Ser 1997B Zero 11-01-14 AAA 3,510 2,589,959 Gen Oblig Unltd Ref Zero 11-01-21 AAA 5,780 3,136,170 Indiana 0.22% Vanderburgh County Redevelopment Commission, Rev Dist Tax Increment 5.000 02-01-26 A 1,000 1,056,920 Iowa 1.18% Iowa Finance Auth, Rev Ref Hlth Facil Care Initiatives Proj Ser 2006 A 5.500 07-01-21 BBB 1,250 1,323,850 Rev Ref Hlth Facil Care Initiatives Proj Ser 2006 A 5.500 07-01-25 BBB 1,250 1,325,787 Iowa Tobacco Settlement Auth, Rev Asset Backed Bond Cap Apprec Ser 2005B Zero 06-01-34 BBB 3,000 3,077,070 Kansas 0.32% Wyandotte, County of, Rev Ref Sales Tax 2nd Lien Area B 5.000 12-01-20 BBB 1,500 1,565,835 Kentucky 1.17% Kentucky Economic Development Finance Auth, Rev Preref Norton Healthcare Ser 2000C 6.100 10-01-21 AAA 1,770 2,028,066 Rev Unref Bond Balance Norton Ser 2000C 6.100 10-01-21 AAA 3,230 3,666,470 See notes to financial statements Tax-Free Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Louisiana 0.16% Jefferson Parish Home Mortgage Auth, Rev Ref Single Family Mtg Ser 1999B 6.750% 06-01-30 Aaa $760 768,504 Maryland 1.09% Baltimore Convention Center, Rev Hotel Ser 2006B 5.875 09-01-39 BB 1,000 1,066,270 Municipal Mortgage & Equity LLC, Bond (S) 6.875 06-30-49 A3 4,000 4,212,720 Massachusetts 6.93% Massachusetts Bay Transportation Auth, Rev Ref Sales Tax Ser 2005B 5.500 07-01-28 AAA 5,000 6,061,350 Massachusetts, Commonwealth of, Gen Oblig Unltd Ref Ser 2004C 5.500 12-01-24 AAA 8,000 9,560,000 Massachusetts Development Finance Agency, Rev Boston Univ Ser 2002R-2 (P) 3.620 10-01-42 AAA 1,700 1,700,000 Rev Boston Univ Ser 2002R-4 (P) 3.620 10-01-42 AAA 400 400,000 Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 BB 3,500 4,305,980 Rev Ref Partners Healthcare Sys Ser 2001C 5.750 07-01-32 AA 2,000 2,159,100 Massachusetts Industrial Finance Agency, Rev Assisted Living Facil Newton Group Properties 8.000 09-01-27 AAA 1,305 1,368,762 Massachusetts Special Obligation Dedicated Tax, Rev 5.250 01-01-26 AAA 2,000 2,185,760 Massachusetts Water Pollution Abatement Trust, Rev Unref Bal Ser 1994A 6.375 02-01-15 AAA 75 75,164 Massachusetts Water Resource Auth, Rev Ref Gen Ser 2007B 5.250 08-01-27 AAA 5,000 5,866,500 Michigan 0.23% Kent Hospital Finance Auth, Rev Met Hosp Proj Ser 2005A 6.000 07-01-35 BBB 1,000 1,106,590 Minnesota 0.78% St. Cloud, City of, Rev Ref St Cloud Hosp Oblig Group Ser 2000A 5.875 05-01-30 Aaa 2,000 2,135,700 St. Paul Housing & Redevelopment Auth, Rev Healtheast Hosp Proj 6.000 11-15-35 BB+ 1,500 1,665,045 See notes to financial statements Tax-Free Bond Fund 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Missouri 0.22% Fenton, City of, Rev Ref Tax Increment Imp Gravois Bluffs 7.000% 10-01-21 AAA $955 1,094,554 Nebraska 0.29% Omaha Public Power District, Rev Ref Elec Imp Ser 1992B 6.200 02-01-17 Aa2 1,200 1,389,144 Nevada 0.01% Nevada, State of, Gen Oblig Ltd Unref Bal Ser 1992A 6.750 07-01-09 AA+ 25 25,065 New Hampshire 0.28% New Hampshire Health & Education Facilities Auth, Rev Exeter Proj 6.000 10-01-24 A+ 1,250 1,378,675 New Jersey 5.67% New Jersey Economic Development Auth, Rev Cigarette Tax 5.500 06-15-24 BBB 3,000 3,169,140 Rev Ref Newark Airport Marriot Hotel 7.000 10-01-14 Ba1 2,000 2,067,920 New Jersey Health Care Facilities Financing Auth, Rev Care Institute Inc Cherry Hill Proj (G) 8.000 07-01-27 B+ 1,120 1,145,626 New Jersey Tobacco Settlement Financing Corp, Rev Asset Backed Bond 6.750 06-01-39 AAA 5,000 5,844,650 Rev Asset Backed Bond 6.250 06-01-43 AAA 4,000 4,564,920 Rev Asset Backed Bond Ser 2007 1A 4.500 06-01-23 BBB 5,000 4,920,400 New Jersey Transportation Trust Fund Auth, Rev Ref Trans Sys Ser 2006A 5.500 12-15-23 AA 5,000 5,870,250 New Mexico 0.42% Farmington, City of, Rev Ref Poll Control Tucson Elec Pwr Co Ser 1997A 6.950 10-01-20 B+ 2,000 2,064,520 New York 11.50% Dutchess County Resource Recovery Agency, Rev Resource Recovery Solid Waste Sys Ser 1999A 5.350 01-01-12 AAA 510 541,666 Long Island Power Auth, Rev Ref Elec Sys Ser 2006A 5.000 12-01-24 AAA 5,000 5,395,450 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 610 638,548 New York City Industrial Development Agency, Rev American Airlines JFK Intl Arpt 7.625 08-01-25 B 2,500 3,004,000 See notes to financial statements Tax-Free Bond Fund 15 Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) New York City Industrial Development Agency, (continued) Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250% 03-01-15 BB $2,000 $2,127,540 Rev Ref Terminal One Group Assn Proj 5.500 01-01-24 BBB+ 1,500 1,641,540 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 365 395,467 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 375 404,235 Rev Wtr & Swr Sys Ser 2000C (P) 3.620 06-15-33 AA+ 1,300 1,300,000 New York, City of, Gen Oblig Unltd Ser 1993B-2 (P) 3.620 08-15-20 AAA 2,500 2,500,000 New York City Transitional Finance Auth, Rev Ref Future Tax Sec Ser 2002A (Zero to 11-01-11 then 14.000%) (O) Zero 11-01-29 AAA 5,000 4,172,050 New York Liberty Development Corp, Rev Goldman Sachs Headquarters 5.250 10-01-35 AA 4,425 5,193,976 Rev National Sports Museum Proj Ser2006A (G) 6.125 02-15-19 BB 1,000 1,056,120 New York State Dormitory Auth, Rev City Univ Sys Consol 2nd Generation Ser 1993A 5.750 07-01-09 AA 1,000 1,034,020 Rev Personal Income Tax Ser 2005F 5.000 03-15-30 AAA 4,000 4,272,840 Rev Preref Ser 1990B 7.500 05-15-11 AA 160 175,350 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA 1,000 1,134,660 Rev Unref Bal Ser 1990B 7.500 05-15-11 AA 210 230,108 New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 11.894 06-15-11 AAA 2,000 2,553,200 New York State Housing Finance Agency, Rev Ref State Univ Constr Ser 1986A 8.000 05-01-11 AAA 2,000 2,185,900 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB 8,700 8,838,591 Suffolk County Industrial Development Agency, Rev Ref Jeffersons Ferry Proj 5.000 11-01-28 BBB 1,000 1,030,890 Triborough Bridge & Tunnel Auth, Rev Ser 2006A 5.000 11-15-22 AA 3,545 3,854,620 Westchester Tobacco Asset Securitization Corp, Rev Asset Backed Bond (Zero to 07-15-09, then 6.950%) (O) Zero 07-15-09 AAA 2,000 2,242,080 See notes to financial statements Tax-Free Bond Fund 16 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value North Carolina 0.44% North Carolina Eastern Municipal Power Agency, Rev Ref Pwr Sys Ser 2003C 5.375% 01-01-17 BBB $2,000 2,135,440 Ohio 0.64% Cuyahoga, County of, Rev Ref Cleveland Clinic Hlth Sys Ser 2003A 5.750 01-01-25 AA 2,500 2,760,450 Student Loan Funding Corp, Rev Ref Cincinnati Student Loan Sub Ser 1991B (G) 8.875 08-01-08 BBB 340 349,119 Oklahoma 0.49% Tulsa Municipal Airport Trust, Rev Ref Ser 2000A (P) 7.750 06-01-35 B 2,000 2,387,520 Oregon 0.78% Salem Hospital Facility Auth, Rev Salem Hospital Proj Ser 2006A 5.000 08-15-27 A+ 2,500 2,646,800 Western Generation Agency, Rev Wauna Cogeneration Proj Ser 2006B (G) 5.000 01-01-14 BBB 1,100 1,131,361 Pennsylvania 2.54% Allegheny County Industrial Development Auth, Rev Ref Environmental Imp 5.500 11-01-16 BB+ 2,500 2,662,675 Allegheny County Redevelopment Auth, Rev Tax Alloc Pittsburgh Mills Proj (G) 5.600 07-01-23 BB+ 1,000 1,066,570 Carbon County Industrial Development Auth, Rev Reg Resource Recovery Panther Creek Partners Proj 6.700 05-01-12 BBB 4,960 5,361,214 Philadelphia Industrial Development Auth, Rev Commercial Marriot Hotel (G) 7.750 12-01-17 B+ 3,250 3,257,833 Puerto Rico 12.02% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (P) 8.022 07-01-11 AAA 6,500 7,650,240 Rev Ref Pars & Inflos (Gtd) 6.000 07-01-11 AAA 200 217,696 Puerto Rico Highway & Transportation Auth, Rev Ref Ser 2007N (N) 5.500 07-01-26 BBB+ 2,500 2,916,400 Rev Ser PA 114 (K)(P) 8.939 07-01-11 AAA 13,130 15,221,346 Puerto Rico Public Building Auth, Rev Ref Govt Facils Ser 2002F (Gtd) 5.250 07-01-20 BBB 2,000 2,227,900 Puerto Rico, Commonwealth of, Pub Impt-Ser A (I)(P) 5.000 07-01-18 Aaa 12,655 13,648,797 Rev Inverse Floater (P) 8.082 07-01-11 AAA 14,000 16,536,239 See notes to financial statements Tax-Free Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Rhode Island 0.22% Tiverton, Town of, Rev Spec Oblig Tax Mount Hope Bay Village Ser 2002A (G) 6.875% 05-01-22 BB+ $1,000 1,087,620 South Carolina 0.44% Dorchester County School District No. 2, Rev Growth Remedy Oppty Tax Hike 5.250 12-01-29 A 2,000 2,133,600 South Dakota 2.27% South Dakota Educational Enhancement Funding Corp, Rev Tobacco Settlement Asset Backed Bond Ser 2002B 6.500 06-01-32 BBB 10,000 11,024,800 Tennessee 1.17% Tennessee Energy Acquisition Corp, Rev Gas Ser 2006A 5.250 09-01-24 AA 5,000 5,693,100 Texas 4.90% Austin, City of, Rev Ref Combined Util Sys Ser 1998 6.750 11-15-10 AAA 3,125 3,450,406 Bexar County Health Facilities Development Corp, Rev Ref Army Retirement Residence Proj 6.300 07-01-32 BBB 1,000 1,128,470 Brazos River Auth, Rev Ref Poll Control Texas Utilities Co Ser 1999A 7.700 04-01-33 BBB 1,500 1,722,285 Dallas Area Rapid Transit, Rev Ref Sr Lien 5.250 12-01-29 AAA 5,000 5,869,850 Harris, County of, Ref Note Zero 08-15-16 AAA 6,000 4,080,360 Houston Independent School District, Rev Cap Apprec Cesar E Chavez Ser 1998A Zero 09-15-16 AAA 900 609,345 Port Corpus Christi Industrial Development Corp, Rev Citgo Petroleum Corp Proj 8.250 11-01-31 BBB 2,000 2,050,460 Sabine River Auth, Rev Ref TXU Energy Co LLC Proj Ser 2003B 6.150 08-01-22 BBB 1,000 1,078,910 Rev Ref TXU Energy Co LLC Proj Ser 2005C 5.200 05-01-28 BBB 3,750 3,844,463 Utah 0.43% Mountain Regional Water Special Service District, Rev Spec Assessment Spec Imp Dist No. 2002-1 (G) 7.000 12-01-18 BBB+ 895 913,500 Salt Lake City Hospital, Rev Ref IHC Hosp Inc Ser 1998A 8.125 05-15-15 AAA 1,000 1,170,570 Virgin Islands 0.21% Virgin Islands Water & Power Auth, Rev Ref Wtr Sys 5.500 07-01-17 Baa3 1,000 1,030,330 See notes to financial statements Tax-Free Bond Fund 18 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Virginia 0.53% Pocahontas Parkway Association, Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-19 AAA $5,000 2,573,700 Washington 1.59% Washington Public Power Supply System, Rev Ref Nuclear Proj No. 1 Ser 1989B 7.125% 07-01-16 AA 1,500 1,883,640 Washington Tobacco Settlement Auth, Rev Asset Backed Bond 6.500 06-01-26 BBB 4,280 4,690,452 Washington, State of, Gen Oblig Unltd Ser 1990A 6.750 02-01-15 AA 1,000 1,146,630 West Virginia 0.68% West Virginia State Hospital Finance Auth, Rev Preref Charleston Area Med Ctr 6.750 09-01-22 A2 2,400 2,660,712 Rev Unref Bal Charleston Area Med Ctr 6.750 09-01-22 A2 600 657,696 Wyoming 0.22% Sweetwater, County of, Rev Ref Solid Waste Disposal FMC Corp Proj 5.600 12-01-35 BBB 1,000 1,067,630 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.03% (Cost $164,000) Joint Repurchase Agreement 0.03% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 2-28-07, due 3-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $164,024 5.270% $164 164,000 Total investments (Cost $453,428,730) 102.76% Other assets and liabilities, net (2.76%) Total net assets 100.00% See notes to financial statements Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Security forms part of an inverse floater trust. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Funds bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is as follows. Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets February 28, 2007 Puerto Rico Highway & Transportation Auth, Rev Ser PA 114, 8.939%, 07-01-11 04-02-96 $14,925,160 3.13% $15,221,346 (N) This security, having an aggregate value of $2,916,400 or 0.60% of the Funds net assets, has been purchased on a when-issued basis. The purchase price and the interest rate of such securities are fixed at trade date, although the Fund does not earn any interest on such securities until settlement date. The Fund has instructed its custodian bank to segregate assets with a current value at least equal to the amount of its when-issued commitments. Accordingly, the market value of $2,934,030 of Foothill/Eastern Transportation, 6.000%, 01-01-16 has been segregated to cover the when-issued commitments. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on February 28, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $7,449,120 or 1.53% of the Funds net assets as of February 28, 2007. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Tax-Free Bond Fund 20 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $453,428,730) $499,569,946 Cash 687 Receivable for shares sold 638,452 Interest receivable 5,602,104 Other assets 128,378 Total assets Liabilities Payable for investments purchased 8,622,450 Payable for shares repurchased 261,429 Interest expense and fees payable on inverse floaters 75,069 Payable for floating rate notes issued 9,740,000 Inverse floater bond swap at value 533,518 Dividends payable 41,205 Payable to affiliates Management fees 203,371 Distribution and service fees 19,308 Other 52,205 Other payables and accrued expenses 220,374 Total liabilities Net assets Capital paid-in 456,103,581 Accumulated net realized loss on investments (16,957,549) Net unrealized appreciation of investments 46,141,216 Accumulated net investment income 883,390 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($459,387,067 ÷ 44,489,653 shares) $10.33 Class B ($19,475,972 ÷ 1,886,139 shares) $10.33 Class C ($7,307,599 ÷ 707,690 shares) $10.33 Maximum offering price per share Class A 1 ($10.33 ÷ 95.5%) $10.82 1 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Tax-Free Bond Fund 21 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 2-28-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $12,966,040 Total investment income Expenses Investment management fees (Note 2) 1,321,234 Distribution and service fees (Note 2) 700,507 Transfer agent fees (Note 2) 196,661 Accounting and legal services fees (Note 2) 34,112 Compliance fees 6,437 Custodian fees 53,377 Blue sky fees 28,448 Professional fees 24,981 Printing fees 22,840 Trustees fees 10,187 Interest expense and fees on inverse floaters 173,407 Miscellaneous 11,662 Total expenses Less expense reimbursements (Note 2) (246) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 177,982 Change in net unrealized appreciation (depreciation) of investments 3,774,802 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 9-1-06 through 2-28-07. See notes to financial statements Tax-Free Bond Fund 22 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 8-31-06 2-28-07 1 Increase (decrease) in net assets From operations Net investment income $22,480,152 $10,382,433 Net realized gain 1,678,301 177,982 Change in net unrealized appreciation (depreciation) (10,709,007) 3,774,802 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (20,941,678) (9,984,164) Class B (996,292) (361,874) Class C (257,696) (124,642) From Fund share transactions Net assets Beginning of period 525,845,240 486,612,561 End of period 2 1 Semiannual period from 9-1-06 through 2-28-07. Unaudited. 2 Includes accumulated net investment income of $1,109,270 and $883,390, respectively. See notes to financial statements Tax-Free Bond Fund 23 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-02 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 2-28-07 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.55 0.53 0.49 0.48 0.47 0.22 Net realized and unrealized gain (loss) on investments (0.32) (0.45) 0.26 0.19 (0.18) 0.09 Total from investment operations Less distributions From net investment income (0.54) (0.52) (0.49) (0.48) (0.46) (0.22) From net realized gain (0.01)      Net asset value, end of period Total return 5,6 (%) 3.10 7 Ratios and supplemental data Net assets, end of period (in millions) $550 $507 $492 $487 $459 $459 Ratio of net expenses (excluding interest expense on inverse floaters) to average net assets (%) 0.96 0.97 0.96 0.99 0.96 0.96 8 Ratio of net expenses (including interest expense on inverse floaters) to average net assets (%)      1.03 8 Ratio of gross expenses to average net assets 9 (%) 0.99 0.98 0.97 0.99 0.96 1.03 Ratio of net investment income to average net assets (%) 5.34 5.11 4.87 4.71 4.54 4.37 8 Portfolio turnover (%) 22 23 49 32 54 20 7 See notes to financial statements Tax-Free Bond Fund 24 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-02 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 2-28-07 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.47 0.45 0.42 0.41 0.39 0.19 Net realized and unrealized gain (loss) on investments (0.32) (0.45) 0.26 0.18 (0.18) 0.09 Total from investment operations Less distributions From net investment income (0.46) (0.44) (0.42) (0.40) (0.38) (0.19) From net realized gain (0.01)      Net asset value, end of period Total return 5,6 (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $60 $49 $39 $32 $21 $19 Ratio of net expenses (excluding interest expense on inverse floaters) to average net assets (%) 1.71 1.72 1.72 1.74 1.71 1.71 8 Ratio of net expenses (including interest expense on inverse floaters) to average net assets (%)      1.77 8 Ratio of gross expenses to average net assets 9 (%) 1.75 1.73 1.73 1.74 1.71 1.77 Ratio of net investment income to average net assets (%) 4.59 4.36 4.11 3.96 3.79 3.62 8 Portfolio turnover (%) 22 23 49 32 54 20 7 See notes to financial statements Tax-Free Bond Fund 25 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-02 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 2-28-07 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.47 0.45 0.42 0.41 0.39 0.19 Net realized and unrealized gain (loss) on investments (0.32) (0.45) 0.26 0.18 (0.18) 0.09 Total from investment operations Less distributions From net investment income (0.46) (0.44) (0.42) (0.40) (0.38) (0.19) From net realized gain (0.01)      Net asset value, end of period Total return 5,6 (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $7 $8 $8 $7 $7 $7 Ratio of net expenses (excluding interest expense on inverse floaters) to average net assets (%) 1.75 1.72 1.71 1.74 1.71 1.71 8 Ratio of net expenses (including interest expense on inverse floaters) to average net assets (%)      1.77 8 Ratio of gross expenses to average net assets 9 (%) 1.75 1.73 1.72 1.74 1.71 1.77 Ratio of net investment income to average net assets (%) 4.55 4.35 4.11 3.96 3.79 3.62 8 Portfolio turnover (%) 22 23 49 32 54 20 7 1 Audited by previous auditor. 2 As required, effective 9-1-01, the Fund has adopted the provisions of the AICPA Audit and Accounting Guide for Investment Companies, as revised, relating to the amortization of premiums and accretion of discounts on debt securities. The effect of this change on per share amounts for the year ended 8-31-02 was to increase net investment income per share by $0.01, increase net realized and unrealized losses per share by $0.01 and, had the Fund not made these changes to amortization and accretion, the ratio of net investment income to average net assets would have been 5.23%, 4.48% and 4.44% for Class A, Class B and Class C shares, respectively. Per share ratios and supplemental data for periods prior to 9-1-01 have not been restated to reflect this change in presentation. 3 Semiannual period from 9-1-06 through 2-28-07. Unaudited. 4 Based on the average of the shares outstanding. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. 9 Does not take into consideration expense reductions during the periods shown. 10 Includes interest expense on inverse floaters. See notes to financial statements Tax-Free Bond Fund 26 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to provide as high a level of interest income exempt from federal income taxes as is consistent with preservation of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Discount and premium on securities The Fund accretes discount and amortizes premium from par value on securities from either the date of issue or the date of purchase over the life of the security. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Tax-Free Bond Fund 27 Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a syndicated line of credit agreement with various banks. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with banks, which permits borrowings of up to $150 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the period ended February 28, 2007. Inverse floaters Inverse floating rate notes are debt instruments with a floating rate of interest that bears an inverse relationship to changes in short-term market interest rates. Investments in this type of instrument involve special risks as compared to investments in a fixed rate municipal security. The debt instrument in which the Fund may invest is a tender option bond trust (the trust) which can be established by the Fund, a financial institution, or broker, consisting of underlying municipal obligations with intermediate to long maturities and a fixed interest rate. Other investors in the trust usually consist of money market fund investors receiving weekly floating interest rate payments who have put options with the financial institutions. The Fund may enter into shortfall and forebearance agreements by which a Fund agrees to reimburse the trust, in certain circumstances, for the difference between the liquidation value of the fixed rate municipal security held by the trust and the liquidation value of the floating rate notes. The Fund has the price risk of the underlying municipal obligations at the applicable leverage factor. Certain inverse floating rate securities held by the Fund have been created with bonds purchased by the Fund and subsequently transferred to the trust. These transactions are considered a form of financing for accounting purposes. As a result, the Fund includes the original transferred bond and a corresponding liability equal to the floating rate note issued. In addition, when the original transferred bond value and the floating rate note value are disproportionate, the Fund processes a bond swap transaction for the difference in value. The Fund does not consider the Funds investment in inverse floaters borrowing within the meaning of the 1940 Act, as amended. Inverse floating rate notes exhibit added interest rate sensitivity compared to other bonds with a similar maturity. Moreover, since these securities are in a trust form, a sale may take longer to settle then the standard two days after trade date. The weighted average outstanding daily balance of the floating rate notes issued during the period ended February 28, 2007 was approximately $9,740,000 with a weighted average interest rate of 3.56% . Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has $14,285,644 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains. To the extent that such carryforward is used by the Fund, no capital gain distributions will be made. The loss carryforward expires as follows: August 31, 2011  $7,448,026 and August 31, 2012  $6,837,618. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation) was issued, and is effective Tax-Free Bond Fund 28 for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management is currently evaluating the application of the Interpretation to the Fund and has not at this time quantified the impact, if any, resulting from the adoption of the Interpretation on the Funds financial statements. The Fund will implement this pronouncement no later than February 28, 2008. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157) was issued, and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Interest and distributions Interest income on investment securities is recorded on the accrual basis. The Fund may place a debt obligation on non-accrual status and reduce related interest income by ceasing current accruals and/or writing off interest receivables when the collection of interest has become doubtful. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. The Funds net investment income is declared daily as dividends to shareholders of record as of the close of business on the preceding day and distributed monthly. During the year ended August 31, 2006, the tax character of distributions paid was as follows: ordinary income $9,602 and exempt income $22,186,064. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Use of estimates The preparation of these financial statements, in accordance with accounting principles generally accepted in the United States of America, incorporates estimates made by management in determining the reported amount of assets, liabilities, revenues and expenses of the Fund. Actual results could differ from these estimates. Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.55% of the first $500,000,000 of the Funds average daily net asset value, (b) 0.50% of the next $500,000,000 and (c) 0.45% of the Funds average daily net assets in excess of $1,000,000,000. Effective December 31, 2005, the investment management teams of the Adviser were reorganized into Sovereign Asset Management LLC (Sovereign), a wholly owned indirect subsidiary of John Hancock Life Insurance Company (JHLICO), a subsidiary of MFC. The Adviser remains the principal advisor on the Fund and Sovereign acts as subadviser under the supervision of the Adviser. The restructuring did not have an impact on the Fund, which continues to be managed using the same investment philosophy and process. The Fund is not responsible for payment of the subadvisory fees. Effective October 1, 2006, Sovereign changed its name to MFC Global Investment Management (U.S.), LLC. Tax-Free Bond Fund 29 The Fund has an agreement with its custodian bank, under which custody fees are reduced by balance credits applied during the period. Accordingly, the expense reductions related to custody fee offsets amounted to $246, which had no impact on the Funds ratio of expenses to average net assets, for the period ended February 28, 2007. If the Fund had not entered into this agreement, the assets not invested, on which these balance credits were earned, could have produced taxable income. The Fund has a Distribution Plan with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, as amended, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.25% of Class A average daily net asset value and 1.00% of Class B and Class C average daily net asset value. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the National Association of Securities Dealers. Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Expenses under the agreements described above for the period ended February 28, 2007, were as follows: Distribution and Share class service fees Class A $567,246 Class B 99,136 Class C 34,125 Total Class A shares are assessed up-front sales charges. During the period ended February 28, 2007, JH Funds received net up-front sales charges of $136,278 with regard to sales of Class A shares. Of this amount, $16,624 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $79,737 was paid as sales commissions to unrelated broker-dealers and $39,917 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, JHLICO, is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used, in whole or in part, to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the period ended February 28, 2007, CDSCs received by JH Funds amounted to $7,396 for Class B shares and $1,273 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly transfer agent fee at an annual rate of 0.01% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting and legal services for the Fund. The compensation for the year amounted to $34,112. The Fund also reimbursed JHLICO for certain compliance costs, included in the Funds Statement of Operations. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Tax-Free Bond Fund 30 Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Note 3 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the last two periods, along with the corresponding dollar value. Year ended 8-31-06 Period ended 2-28-07 1 Shares Amount Shares Amount Class A shares Sold 1,861,129 $18,966,133 1,040,290 $10,701,051 Distributions reinvested 1,508,631 15,340,181 708,270 7,293,360 Repurchased (5,383,092) (54,695,701) (2,037,951) (20,967,816) Net decrease Class B shares Sold 141,572 $1,439,691 72,526 $742,546 Distributions reinvested 60,914 619,608 21,884 225,346 Repurchased (1,188,247) (12,065,904) (263,463) (2,709,118) Net decrease Class C shares Sold 117,502 $1,193,676 101,726 $1,045,060 Distributions reinvested 15,167 154,219 7,185 73,994 Repurchased (141,820) (1,438,362) (68,940) (710,883) Net increase (decrease) Net decrease 1 Semiannual period from 9-1-06 through 2-28-07. Unaudited. Note 4 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended February 28, 2007, aggregated $97,707,289 and $94,908,128, respectively. The cost of investments owned on February 28, 2007, including short-term investments, for federal income tax purposes, was $441,803,002. Gross unrealized appreciation and depreciation of investments aggregated $49,304,540 and $1,811,114, respectively, resulting in net unrealized appreciation of $47,493,426. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the amortization of premiums and accretion of discounts on debt securities. Tax-Free Bond Fund 31 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Tax-Free Bond Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Municipal Securities Trust (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with Sovereign Asset Management LLC (the Subadviser) for the John Hancock Tax-Free Bond Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 12 and June 56, 2006, 1 the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2005; (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser; (iv) the Advisers financial results and condition including its and certain of its affiliates profitability from services performed for the Fund; (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale; (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations with the Funds investment policies and restrictions and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department; (vii) the background and experience of senior management and investment professionals and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. It was based on performance and other information as of December 31, 2005; facts may have changed between that date and the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. The Board further considered the compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser were sufficient to support renewal of the Advisory Agreements. 32 Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2005. The Board also considered these results in comparison to the performance of the Category, as well as the Funds benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the periods under review was generally competitive with the performance of the Peer Group and Category medians, and its benchmark index, the Lehman Brothers Municipal Bond Index. The Board noted that, for the 5- and 10-year periods under review, the Funds performance was lower than the performance of the Peer Group and Category medians, and the performance of the benchmark index. The Board noted that the Funds performance during the 3-year period under review was higher than the performance of the Category median and benchmark index and lower than the performance of the Peer Group median. The Board viewed favorably that the more recent performance of the Fund for the 1-year period ended December 31, 2005 was higher than the Peer Group and Category medians, and its benchmark index. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was not appreciably higher than the median rate of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution fees and fees other than advisory and distribution fees, including transfer agent fees, custodian fees and other miscellaneous fees (e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board received and considered information comparing the Expense Ratio of the Fund to that of the Category and Peer Group medians. The Board noted that the Funds Expense Ratio was higher than the Category and Peer Group medians. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expense results and performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment sub-advisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment sub-advisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the 33 Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 1 The Board previously considered information about the Subadvisory Agreement at the September and December 2005 Board meetings in connection with the Advisers reorganization. 34 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Trustees Francis V. Knox, Jr. Custodian Ronald R. Dion, Chairman Chief Compliance Officer The Bank of New York James R. Boyle Gordon M. Shone One Wall Street James F. Carlin Treasurer New York, NY 10286 Richard P. Chapman, Jr.* John G. Vrysen William H. Cunningham Chief Financial Officer Transfer agent Charles L. Ladner* John Hancock Signature Dr. John A. Moore* Investment adviser Services, Inc. Patti McGill Peterson* John Hancock Advisers, LLC 1 John Hancock Way, Steven R. Pruchansky 601 Congress Street Suite 1000 *Members of the Audit Committee Boston, MA 02210-2805 Boston, MA 02217-1000 Non-Independent Trustee Subadviser Legal counsel Officers MFC Global Investment Kirkpatrick & Lockhart Keith F. Hartstein Management (U.S.), LLC Preston Gates Ellis LLP President and 101 Huntington Avenue 1 Lincoln Street Chief Executive Officer Boston, MA 02199 Boston, MA 02110-2950 Thomas M. Kinzler Secretary and Principal distributor Chief Legal Officer John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 The Funds investment objective, risks, charges and expenses are included in the prospectus and should be considered carefully before investing. For a prospectus, call your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock John Hancock Signature Services, Inc. Signature Services, Inc. 1 John Hancock Way, Suite 1000 Mutual Fund Image Operations Boston, MA 02217-1000 380 Stuart Street Boston, MA 02116 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the Securities and Exchange Commissions Web site, www.sec.gov. 36 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY INTERNATIONAL Balanced Fund Greater China Opportunities Fund Classic Value Fund International Allocation Portfolio Classic Value Fund II International Classic Value Fund Classic Value Mega Cap Fund International Core Fund Core Equity Fund International Fund Focused Equity Fund International Growth Fund Global Shareholder Yield Fund Growth Fund INCOME Growth Opportunities Fund Bond Fund Growth Trends Fund Government Income Fund Intrinsic Value Fund High Yield Fund Large Cap Equity Fund Investment Grade Bond Fund Large Cap Select Fund Strategic Income Fund Mid Cap Equity Fund Mid Cap Growth Fund TAX-FREE INCOME Multi Cap Growth Fund California Tax-Free Income Fund Small Cap Equity Fund High Yield Municipal Bond Fund Small Cap Fund Massachusetts Tax-Free Income Fund Small Cap Intrinsic Value Fund New York Tax-Free Income Fund Sovereign Investors Fund Tax-Free Bond Fund U.S. Core Fund U.S. Global Leaders Growth Fund MONEY MARKET Value Opportunities Fund Money Market Fund U.S. Government Cash Reserve ASSET ALLOCATION Allocation Core Portfolio CLOSED-END Allocation Growth + Value Portfolio Bank and Thrift Opportunity Fund Lifecycle 2010 Portfolio Financial Trends Fund, Inc. Lifecycle 2015 Portfolio Income Securities Trust Lifecycle 2020 Portfolio Investors Trust Lifecycle 2025 Portfolio Patriot Global Dividend Fund Lifecycle 2030 Portfolio Patriot Preferred Dividend Fund Lifecycle 2035 Portfolio Patriot Premium Dividend Fund I Lifecycle 2040 Portfolio Patriot Premium Dividend Fund II Lifecycle 2045 Portfolio Patriot Select Dividend Trust Lifecycle Retirement Portfolio Preferred Income Fund Lifestyle Aggressive Portfolio Preferred Income II Fund Lifestyle Balanced Portfolio Preferred Income III Fund Lifestyle Conservative Portfolio Tax-Advantaged Dividend Income Fund Lifestyle Growth Portfolio Lifestyle Moderate Portfolio SECTOR Financial Industries Fund Health Sciences Fund Real Estate Fund Regional Bank Fund Technology Fund Technology Leaders Fund For more complete information on any John Hancock Fund and an Open-End fund prospectus, which includes charges and expenses, call your financial professional, or John Hancock Funds at 1-800-225-5291 for Open-End fund information and 1-800-852-0218 for Closed-End fund information. Please read the Open-End fund prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Tax-Free Bond Fund. 520SA 2/07 4/07 TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 16 Notes to financial statements page 22 For more information page 32 CEO corner To Our Shareholders, The U.S. financial markets turned in strong results over the last six months, as earlier concerns of rising inflation, a housing slowdown and high energy prices gave way to news of slower, but still resilient, economic growth, stronger than expected corporate earnings and dampened inflation fears and energy costs. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in the last days of the period, the broad stock market returned 8.93% for the six months ended February 28, 2007, as measured by the S&P 500 Index. With interest rates remaining relatively steady, fixed-income securities also produced positive results. But after a remarkably long period of calm, the financial markets were rocked at the end of the period by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. In the United States, for example, the Dow Jones Industrial Average had its steepest one-day percentage decline in nearly four years on February 27, 2007. The event served to jog investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. It was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets moves of the last six months, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent downturn bolsters this uncertainty, although we believe it was a healthy correction for which we were overdue. The latest events could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon  not a sprint  approach to investing, stand a better chance of weathering the markets short-term twists and turns and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of February 28, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks a high level of current income that is largely exempt from federal income tax, consistent with preservation of capital, by normally investing at least 80% of its assets in municipal bonds of any maturity with credit ratings from A to BB/Ba and their unrated equivalents. Over the last six months ► Municipal bonds posted positive results, and high-yield municipals outperformed their investment-grade counterparts. ► The Funds return trailed its peer group average but surpassed the performance of its benchmark index. ► Transportation and tobacco bonds were the best performers in the portfolio, while higher-quality bonds lagged. Top 10 issuers Atlanta, City of, 11-1-19, 6.955% 5.7% Foothill/Eastern Transportation Corridor Agency, 1-1-18, Zero 5.1% Puerto Rico, Commonwealth of, 7-1-18, 6.130% 4.0% Massachusetts Health & Educational Facilities Auth,12-15-31, 9.200% 3.1% San Bernardino, County of, 8-1-17, 5.500% 2.8% Pocahontas Parkway Association, 8-15-19, Zero 2.6% Gulf Coast Industrial Development Auth, 4-1-28, 8.000% 2.4% Capital Projects Finance Auth, 8-15-31, 7.850% 2.3% Chicago, City of, 6-1-22, 6.750% 2.2% Midtown Miami Community Development District, 5-1-24, 6.000% 2.2% As a percentage of net assets on February 28, 2007. 1 Managers report John Hancock High Yield Municipal Bond Fund Municipal bonds gained ground for the six months ended February 28, 2007, although they trailed the taxable bond market. The Lehman Brothers Municipal Bond Index returned 2.89%, while the Lehman Brothers Aggregate Bond Index  a broad measure of the taxable bond market  returned 3.66%. The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. Since the beginning of 2006, the U.S. economy has gradually slowed, led by a noteworthy decline in the housing market. However, sporadic signs of economic resiliency created some uncertainty regarding the underlying strength of the economy. As a result, economic reports over the last few months of the period had a magnified effect, causing greater fluctuations in the municipal bond market. Inflation remained generally under control during the period, thanks largely to a 10% decline in energy prices. The combination of slowing economic growth and benign inflation led the Federal Reserve to hold short-term interest rates steady throughout the six-month period, after raising rates 17 times between June 2004 and June 2006. Consequently, the municipal yield curve remained flat, with short- and long-term bond yields nearly equal. Municipal bond issuance, which had been relatively low for much of 2006, rose sharply in late 2006 and early 2007. Nonetheless, the increase in supply had little impact on municipal bond performance as SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Tobacco bonds ▲ Demand for yield provided a lift Airline bonds ▲ Also benefited from their relatively high yields, as well as improving industry fundamentals Health care bonds ▼ Heavy new issue supply hurts performance 2 Portfolio Managers, MFC Global Investment Management (U.S.) LLC Dianne Sales, CFA, and Frank A. Lucibella, CFA strong investor demand helped absorb the new issues. The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. Credit environment Over the past six months, municipal credit quality remained stable overall. Economic growth, though moderating, was robust enough to sustain solid tax revenues for many state and local governments. The most recent estimates indicate that personal and corporate income tax revenues have been better than expected, while sales tax revenues are slightly below forecasts. However, final tax revenue figures for 2006 wont be available until June, after Aprils tax receipts are tallied. Fund performance For the six months ended February 28, 2007, John Hancock High Yield Municipal Bond Funds Class A, Class B and Class C shares posted total returns of 3.41%, 3.03% and 3.03%, respectively, at net asset value. By comparison, the average return of Morningstars High Yield Muni Fund category was 3.61% 1 and the Lehman Brothers Municipal Bond Index returned 2.89% . Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. Transportation, tobacco bonds fared best High-yield municipal bonds outperformed the investment-grade segment of the municipal market during the six-month period. Strong demand for the higher yields of lower-rated bonds contributed to their outperformance. Transportation bonds  one of the bigger sector weightings in the Fund  performed well during the period. Within the portfolios transportation High Yield Municipal Bond Fund 3 holdings, airline-related bonds, such as those financing the construction of a British Airways terminal at John F. Kennedy Airport in New York City, posted the best results. Another segment of the portfolio that outperformed during the six-month period was tobacco bonds, which are backed by the proceeds from a legal settlement between 46 states and the major tobacco companies. As of February 28, 2007, the Fund held tobacco-related bonds issued by three states  Alaska, New Jersey and Washington. Positioning for a steeper yield curve During the period, we increased our exposure to intermediate-term bonds (particularly those maturing in five to ten years). This positioning tends to perform well when the yield curve grows increasingly steep; that is, when the gap between short- and long-term yields widens. As we mentioned before, the yield curve remained relatively flat during the period, so this positioning did not pay off, but it did provide net asset value stability during this period of volatility. We expect to see a steeper municipal yield curve and a return to a more typical relationship between short- and long-term municipal bond yields at some point in the future. Event risk An increasing concern for investors in the taxable corporate bond market is event risk, which is the potential for an unexpected event  such as a leveraged buy-out or bankruptcy  to have an adverse impact on the value or credit rating of a corporate bond. This type of event risk can have an impact on the municipal bond market as well, though to a lesser extent. SECTOR DISTRIBUTION 2 General obligation bonds 10% Revenue bonds Health 15% Special tax 10% Transportation 8% Pollution 6% Industrial development 5% Housing 2% Tobacco 2% Education 2% Water & sewer 1% Economic development 1% All other 38% A recent example is the decline in the housing market and the subsequent bankruptcies of several sub-prime mortgage lenders, which could potentially impact municipal bonds related to housing and property development by slowing development. We have been very careful about the land-development bonds in which we invest, emphasizing seasoned projects that are already well developed. These securities are less vulnerable to housing market weakness. High Yield Municipal Bond Fund 4 Temporary Fund closing The Fund was closed to new sales for several months during the reporting period in connection with a requirement to review the Funds financial statements to ensure appropriate presentation of investments in securities known as inverse floaters. The Fund reopened shortly after the period ended. Results of the review showed the impact on the Funds financial statements was immaterial and did not require a restatement. Transportation bonds  one of the biggest sector weightings in the Fund  performed well during the period. Outlook The U.S. economy has held up better than expected, although further slowing is likely. In general, however, we expect municipal credit quality and state tax revenues to remain fairly stable over the next six months. New municipal bond issuance in 2007 is expected to be in line with last years issuance levels. High-yield municipal bonds have outperformed investment-grade municipal bonds over the past few years, largely because of healthy investor demand for yield. With the yield spread between high-yield and investment-grade municipal bonds at historically narrow levels, it will be difficult for the high yield segment to sustain its outperformance. With regard to the Fund, we intend to maintain our focus on producing a substantial level of tax-free income through a diversified portfolio of lower-quality municipal bonds. We will also continue to position the portfolio to benefit from a steeper yield curve. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on February 28, 2007. High Yield Municipal Bond Fund 5 A look at performance For the periods ending February 28, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 2-28-07 A 12-31-93 1.93% 5.28% 4.72%  1.25% 1.93% 29.33% 58.56%  4.24% B 8-25-86 0.99 5.14 4.59  1.97 0.99 28.49 56.64  3.70 C 4-1-99 4.99 5.46  3.96% 2.03 4.99 30.47  35.95% 3.70 Performance figures assume all distributions are reinvested. POP (Public Offering Price) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. High Yield Municipal Bond Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in High Yield Municipal Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 1 2-28-97 $15,664 $15,664 $17,490 C 1 4-1-99 13,595 13,595 15,077 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of February 28, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. High Yield Municipal Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class A $1,000.00 $1,034.10 $6.51 Class B 1,000.00 1,030.30 10.05 Class C 1,000.00 1,030.30 10.05 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2007 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: High Yield Municipal Bond Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class A $1,000.00 $1,018.40 $6.46 Class B 1,000.00 1,014.90 9.97 Class C 1,000.00 1,014.90 9.97 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.27%, 1.99% and 1.99% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). High Yield Municipal Bond Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-28-07 (unaudited) This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 105.76% (Cost $97,735,094) Alaska 0.98% Northern Tobacco Securitization Corp, Rev Ref Asset Backed Tobacco Settlement Ser 2006A 5.000% 06-01-46 Baa3 $1,000 981,360 California 12.83% California Pollution Control Financing Auth, Rev Chemical Waste Mgmt Inc Proj Ser 2005C 5.125 11-01-23 BBB 1,000 1,055,640 Chula Vista Industrial Development Agency, Rev San Diego Gas Ser 2005D 5.000 12-01-27 A+ 1,000 1,061,490 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-36 BBB 4,000 746,520 Rev Toll Rd Cap Apprec Sr Lien Ser 1995A Zero 01-01-18 AAA 7,950 5,147,307 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 1,000 1,038,040 San Bernardino, County of, Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 2,500 2,752,550 San Diego County Water Auth, Rev Ref Cert of Part Inverse Floater (P) 7.687 04-23-08 AAA 1,000 1,047,180 Colorado 3.15% Colorado Health Facilities Auth, Rev Ref Christian Living Cmnty Proj Ser 2006A (G) 5.750 01-01-26 BB+ 1,000 1,055,280 E-470 Public Highway Auth, Rev Cap Apprec Sr Ser 2000B Zero 09-01-35 BBB 15,700 2,096,892 Connecticut 1.05% Connecticut Development Auth, Rev Ref Poll Control Connecticut Light & Pwr Ser 1 5.850 09-01-28 BBB 1,000 1,050,090 See notes to financial statements High Yield Municipal Bond Fund 10 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Delaware 1.11% Charter MAC Equity Issuer Trust, Preferred Tax Exempt Shares Ser A-4-2 (S) 6.000% 04-30-19 A3 $1,000 1,116,010 Florida 23.08% Aberdeen Community Development District, Rev Spec Assessment (G) 5.500 05-01-36 BB+ 1,000 1,019,490 Ave Maria Stewardship Community Development District, Rev Cap Improvement Ser 2006A 5.125 05-01-38 BB+ 1,000 1,002,470 Bonnet Creek Resort Community Development District, Rev Spec Assessment (G) 7.375 05-01-34 BB+ 1,055 1,158,379 Rev Spec Assessment (G) 7.250 05-01-18 BB+ 1,445 1,592,274 Capital Projects Finance Auth, Rev Student Hsg Cap Projs Ln Prog Ser 2000A (G) 7.850 08-15-31 AA 2,000 2,299,600 Rev Student Hsg Cap Projs Ln Prog Ser 2001G (G) 9.125 10-01-11 BBB 1,280 1,348,774 Capital Trust Agency, Rev Seminole Tribe Convention Ser 2003A 8.950 10-01-33 AAA 1,000 1,226,600 Crosscreek Community Development District, Rev Spec Assessment Ser 2007B (G) 5.500 05-01-17 BB 1,000 1,032,170 Crossings at Fleming Island Community Development District, Rev Ref Spec Assessment Ser 2000C (G) 7.100 05-01-30 BBB 1,000 1,070,310 Grand Haven Community Development District, Rev Spec Assessment Ser 1997B (G) 6.900 05-01-19 BBB 895 896,486 Miami Beach Health Facilities Auth, Rev Ref Hosp Mt Sinai Medical Ctr Ser 2001A 6.125 11-15-11 BB+ 915 979,050 Midtown Miami Community Development District, Rev Spec Assessment Ser 2004A (G) 6.000 05-01-24 BB 2,000 2,162,980 Oakmont Grove Community Development District, Rev Spec Assessment Ser 2007B (G) 5.250 05-01-12 BB+ 1,000 1,002,260 Orlando Urban Community Development District, Rev Spec Assessment Cap Imp (G) 6.000 05-01-20 BB+ 855 920,519 Poinciana Community Development District, Rev Spec Assessment Ser 2000A (G) 7.125 05-01-31 BB+ 500 527,355 Riverwood Estates Community Development District, Spec Assessment Ser 2006B 5.000 05-01-13 BB 1,000 1,000,980 See notes to financial statements High Yield Municipal Bond Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Florida (continued) South Kendall Community Development District, Rev Spec Assessment Ser 2000A (G) 5.900% 05-01-35 BBB $990 $1,039,629 Waterchase Community Development District, Rev Cap Imp Ser 2001A (G) 6.700 05-01-32 BBB 700 748,881 West Villages Improvement District, Rev Ref Spec Assessment (G) 5.800 05-01-36 BB 1,000 1,049,210 Winter Garden Village Community Development District, Rev Spec Assessment (G) 5.650 05-01-37 BB+ 1,000 1,036,860 Georgia 12.28% Atlanta, City of, Rev Tax Alloc Eastside Proj Ser 2005B (G) 5.600 01-01-30 BB+ 1,500 1,558,800 Rev Wtr & Waste Wtr (I)(P) 5.000 11-01-19 AAA 10,000 10,738,100 Illinois 2.86% Chicago, City of, Gen Oblig Tax Alloc Jr Pilsen Redev Ser 2004B (G) 6.750 06-01-22 BBB+ 2,000 2,196,120 Illinois Finance Auth, Rev Landing at Plymouth Place Proj Ser 2005A (G) 6.000 05-15-37 BB 625 669,069 Indiana 0.75% St. Joseph, County of, Rev Econ Dev Holy Cross Village Notre Dame Proj Ser 2006A (G) 6.000 05-15-26 BB+ 230 246,445 Rev Econ Dev Holy Cross Village Notre Dame Proj Ser 2006A (G) 6.000 05-15-38 BB+ 475 504,640 Iowa 1.30% Iowa Finance Auth, Rev Ref Hlth Care Facil Care Initiatives Proj 9.250 07-01-25 AAA 195 238,735 Rev Ref Hlth Facil Care Initiatives Proj Ser 2006 A 5.500 07-01-25 BBB 1,000 1,060,630 Maryland 2.89% Baltimore Convention Center, Rev Hotel Ser 2006B 5.875 09-01-39 BB 800 853,016 Prince Georges, County of, Rev Spec Tax Dist Victoria Falls Proj (G) 5.250 07-01-35 BB+ 1,000 1,019,910 Spec Oblig National Harbor Proj (G) 5.200 07-01-34 BBB 1,000 1,025,780 Massachusetts 9.06% Massachusetts Development Finance Agency, Rev Boston Univ Ser 2002R-2 (P) 3.620 10-01-42 AAA 1,100 1,100,000 Rev Mass College of Pharmacy & Allied Hlth Science 5.750 07-01-33 BBB+ 1,000 1,082,100 Rev Resource Recovery Ogden Haverhill Proj Ser 1998 5.500 12-01-19 BBB 1,700 1,764,260 See notes to financial statements High Yield Municipal Bond Fund 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Massachusetts (continued) Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 9.200% 12-15-31 BB $2,500 $3,075,700 Rev Jordan Hosp Ser 2003E 6.750 10-01-33 BBB 1,000 1,108,420 Massachusetts Industrial Finance Agency, Rev Assisted Living Facil Newton Group Properties 8.000 09-01-27 AAA 900 943,974 Mississippi 1.51% Mississippi Business Finance Corp, Rev Northrop Grumman Ship Sys 4.550 12-01-28 BBB+ 1,500 1,513,575 New Jersey 3.50% New Jersey Health Care Facilities Financing Auth, Rev Care Institute Inc Cherry Hill Proj (G) 8.000 07-01-27 B+ 1,250 1,278,600 Rev Ref St Peters Univ Hosp Ser 2000A 6.875 07-01-30 BBB 1,000 1,089,680 New Jersey Tobacco Settlement Financing Corp, Rev Asset Backed Bond 6.250 06-01-43 AAA 1,000 1,141,230 New York 3.69% New York City Industrial Development Agency, Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB 1,500 1,595,655 Rev Spec Facil Rev British Airways Plc Proj 5.250 12-01-32 BB 1,000 1,004,990 New York Liberty Development Corp, Rev National Sports Museum Proj Ser 2006A (G) 6.125 02-15-19 BB 500 528,060 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB 555 563,841 Oklahoma 1.19% Tulsa Municipal Airport Trust, Rev Ref Ser 2000A (P) 7.750 06-01-35 B 1,000 1,193,760 Oregon 2.71% Salem Hospital Facility Auth, Rev Salem Hospital Proj Ser 2006A 5.000 08-15-27 A+ 1,000 1,058,720 Western Generation Agency, Rev Wauna Cogeneration Proj Ser 2006B (G) 5.000 01-01-14 BBB 1,105 1,136,504 Rev Wauna Cogeneration Proj Ser 2006B (G) 5.000 01-01-16 BBB 500 516,200 Puerto Rico 4.77% Puerto Rico, Commonwealth of, Pub Impt Ser A (I)(P) 5.000 07-01-18 Aaa 3,345 3,614,373 Puerto Rico Highway & Transportation Auth, Rev Ref Ser 2007N (N) 5.500 07-01-26 BBB+ 1,000 1,166,560 See notes to financial statements High Yield Municipal Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Rhode Island 0.48% Tiverton, Town of, Rev Spec Oblig Tax Mount Hope Bay Village Ser 2002 (G) 6.875% 05-01-22 BB+ $445 483,991 South Carolina 1.05% Lancaster, County of, Rev Assessment Edenmoor Imp Dist Ser 2006A (G) 5.750 12-01-37 BB 1,000 1,048,150 Tennessee 1.16% Johnson City Health & Educational Facilities Board, Rev Ref Hosp 1st Mtg Mtn States Hlth Ser 2000A 7.500 07-01-33 BBB+ 1,000 1,164,090 Texas 5.78% Austin Convention Enterprises Inc. Convention Ctr, Rev Ref Second Tier Ser 2006B 5.750 01-01-24 BB 1,000 1,077,170 Bexar County Health Facilities Development Corp, Rev Ref Army Retirement Residence Proj 6.300 07-01-32 BBB 150 169,270 Brazos River Auth, Rev Ref Poll Control Texas Utilities Co Ser 1999A 7.700 04-01-33 BBB 1,000 1,148,190 Gulf Coast Industrial Development Auth, Rev Solid Waste Disposal Citgo Petroleum Proj 8.000 04-01-28 Baa3 2,100 2,357,943 Metro Health Facilities Development Corp, Rev Wilson N Jones Mem Hosp Proj 7.250 01-01-31 B1 1,000 1,039,020 Virginia 7.00% Henrico County Economic Development Auth, Rev Ref Mtg Westminster Canterbury 5.000 10-01-35 BBB 1,000 1,030,700 Peninsula Ports Auth, Rev Ref Baptist Homes Res Care Facility Ser 2006C (G) 5.375 12-01-26 BB 1,000 1,039,560 Pocahontas Parkway Association, Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-19 AAA 5,000 2,573,700 Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-30 AAA 5,000 1,343,150 Suffolk Industrial Development Auth, Rev Ref First Mortgage Lake Prince Ctr (G) 5.300 09-01-31 BB+ 1,000 1,027,660 Washington 1.05% Washington Tobacco Settlement Auth, Rev Asset Backed Bond 6.500 06-01-26 BBB 960 1,052,064 Wyoming 0.53% Sweetwater, County of, Rev Ref Solid Waste Disposal FMC Corp Proj 5.600 12-01-35 BBB 500 533,815 See notes to financial statements High Yield Municipal Bond Fund 14 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.15% (Cost $149,000) Joint Repurchase Agreement 0.15% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 2-28-07, due 3-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $149,022 5.270% $149 149,000 Total investments (Cost $97,884,094) 105.91% Other assets and liabilities, net (5.91%) Total net assets 100.00% (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (I) Security forms part of an inverse floater trust. (N) This security, having an aggregate value of $1,166,560 or 1.16% of the Funds net assets, has been purchased on a when-issued basis. The purchase price and the interest rate of such securities are fixed at trade date, although the Fund does not earn any interest on such securities until settlement date. The Fund has instructed its custodian bank to segregate assets with a current value at least equal to the amount of its when-issued commitments. Accordingly, the market value of $1,195,467 of Atlanta GA Wtr & Wastewtr, 6.955, 11-1-19 has been segregated to cover the when-issued commitments. (P) Represents rate in effect on February 28, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $1,116,010 or 1.11% of the Funds net assets as of February 28, 2007. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements High Yield Municipal Bond Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $97,884,094) $106,087,556 Cash 729 Receivable for investments sold 586,963 Inverse floater bond swap at value 438,277 Interest receivable 1,408,702 Other assets 36,227 Total assets Liabilities Payable for investments purchased 3,143,500 Payable for shares repurchased 40,350 Interest expense and fees payable on inverse floaters 59,089 Payable for floating rate notes issued 5,000,000 Dividends payable 12,487 Payable to affiliates Management fees 47,812 Distribution and service fees 5,807 Other 5,747 Other payables and accrued expenses 71,692 Total liabilities Net assets Capital paid-in 105,168,510 Accumulated net realized loss on investments (13,386,470) Net unrealized appreciation of investments 8,203,462 Accumulated net investment income 186,468 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($76,879,709 ÷ 8,767,788 shares) $8.77 Class B ($13,418,034 ÷ 1,530,336 shares) $8.77 Class C ($9,874,227 ÷ 1,126,139 shares) $8.77 Maximum offering price per share Class A 1 ($8.77 ÷ 95.5%) $9.18 1 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements High Yield Municipal Bond Fund 16 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 2-28-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $3,061,634 Total investment income Expenses Investment management fees (Note 2) 302,311 Distribution and service fees (Note 2) 215,336 Transfer agent fees (Note 2) 28,678 Accounting and legal services fees (Note 2) 7,043 Compliance fees 1,144 Blue sky fees 23,979 Custodian fees 18,177 Professional fees 15,280 Printing fees 7,867 Trustees fees 1,895 Interest expense and fees on inverse floaters 99,917 Miscellaneous 3,927 Total expenses Less expense reimbursements (Note 2) (57) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on investments (458,721) Change in net unrealized appreciation (depreciation) of investments 1,387,777 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 9-1-06 through 2-28-07. See notes to financial statements High Yield Municipal Bond Fund 17 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 8-31-06 2-28-07 1 Increase (decrease) in net assets From operations Net investment income $4,568,785 $2,336,137 Net realized loss (98,761) (458,721) Change in net unrealized appreciation (depreciation) 613,621 1,387,777 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (3,358,239) (1,758,871) Class B (796,233) (290,832) Class C (349,621) (190,365) From Fund share transactions Net assets Beginning of period 104,638,411 97,825,991 End of period 2 1 Semiannual period from 9-1-06 through 2-28-07. Unaudited. 2 Accumulated (distributions in excess of) net investment income of ($13,236) and $186,468, respectively. See notes to financial statements High Yield Municipal Bond Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-02 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 2-28-07 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.53 0.51 0.47 0.43 0.42 0.21 Net realized and unrealized gain (loss) on investments (0.40) (0.29) 0.12 0.35 0.05 0.08 Total from investment operations Less distributions From net investment income (0.52) (0.51) (0.46) (0.43) (0.41) (0.20) Net asset value, end of period Total return 5,6 (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $74 $71 $69 $72 $72 $77 Ratio of net expenses (excluding interest expense on inverse floaters) to average net assets (%) 1.08 1.09 1.09 1.14 1.09 1.08 8 Ratio of net expenses (including interest expense on inverse floaters) to average net assets (%)      1.29 8 Ratio of gross expenses to average net assets 9 (%) 1.09 1.11 1.10 1.14 1.09 1.29 Ratio of net investment income to average net assets (%) 6.26 6.16 5.67 5.09 4.84 4.89 8 Portfolio turnover (%) 52 35 57 65 52 33 7 See notes to financial statements High Yield Municipal Bond Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-02 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 2-28-07 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.46 0.45 0.41 0.37 0.36 0.18 Net realized and unrealized gain (loss) on investments (0.40) (0.30) 0.12 0.35 0.04 0.08 Total from investment operations Less distributions From net investment income (0.45) (0.44) (0.40) (0.37) (0.34) (0.17) Net asset value, end of period Total return 5,6 (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $46 $37 $31 $24 $16 $13 Ratio of net expenses (excluding interest expense on inverse floaters) to average net assets (%) 1.83 1.84 1.83 1.87 1.84 1.83 8 Ratio of net expenses (including interest expense on inverse floaters) to average net assets (%)      2.01 8 Ratio of gross expenses to average net assets 9 (%) 1.84 1.86 1.84 1.87 1.84 2.01 Ratio of net investment income to average net assets (%) 5.51 5.41 4.93 4.35 4.11 4.18 8 Portfolio turnover (%) 52 35 57 65 52 33 7 See notes to financial statements High Yield Municipal Bond Fund 20 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-02 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 2-28-07 3 Per share operating performance Net asset value, beginning of period Net investment income 4 0.46 0.44 0.40 0.36 0.35 0.18 Net realized and unrealized gain (loss) on investments (0.40) (0.29) 0.13 0.36 0.05 0.08 Total from investment operations Less distributions From net investment income (0.45) (0.44) (0.40) (0.37) (0.34) (0.17) Net asset value, end of period Total return 5,6 (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $4 $6 $8 $8 $9 $10 Ratio of net expenses (excluding interest expense on inverse floaters) to average net assets (%) 1.83 1.84 1.83 1.89 1.84 1.83 8 Ratio of net expenses (including interest expense on inverse floaters) to average net assets (%)      2.00 8 Ratio of gross expenses to average net assets 9 (%) 1.84 1.86 1.84 1.89 1.84 2.00 Ratio of net investment income to average net assets (%) 5.51 5.38 4.88 4.33 4.09 4.14 8 Portfolio turnover (%) 52 35 57 65 52 33 7 1 Audited by previous auditor. 2 As required, effective 9-1-01, the Fund has adopted the provisions of the AICPA Audit and Accounting Guide for Investment Companies, as revised, relating to the amortization of premiums and accretion of discounts on debt securities. The effect of this change on per share amounts for the year ended 8-31-02 was to increase net investment income per share by $0.01, increase net realized and unrealized losses per share by $0.01 and, had the Fund not made these changes to amortization and accretion, the ratio of net investment income to average net assets would have been 6.17%, 5.42% and 5.42% for Class A, Class B and Class C shares, respectively. Per share ratios and supplemental data for periods prior to 9-1-01 have not been restated to reflect this change in presentation. 3 Semiannual period from 9-1-06 through 2-28-07. Unaudited. 4 Based on the average of the shares outstanding. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. 9 Does not take into consideration expense reductions during the periods shown. 10 Includes interest expense on inverse floaters. See notes to financial statements High Yield Municipal Bond Fund 21 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock High Yield Municipal Bond Fund (the Fund) is a non-diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to seek a high level of current income that is largely exempt from federal income tax, consistent with preservation of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Discount and premium on securities The Fund accretes discount and amortizes premium from par value on securities from either the date of issue or the date of purchase over the life of the security. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. High Yield Municipal Bond Fund 22 Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative sizes of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a syndicated line of credit agreement with various banks. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with banks, which permits borrowings of up to $150 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the period ended February 28, 2007. Inverse floaters Inverse floating rate notes are debt instruments with a floating rate of interest that bears an inverse relationship to changes in short-term market interest rates. Investments in this type of instrument involve special risks as compared to investments in a fixed rate municipal security. The debt instrument in which the Fund may invest is a tender option bond trust (the trust) which can be established by the Fund, a financial institution, or broker, consisting of underlying municipal obligations with intermediate to long maturities and a fixed interest rate. Other investors in the trust usually consist of money market fund investors receiving weekly floating interest rate payments who have put options with the financial institutions. The Fund may enter into shortfall and forebearance agreements by which a Fund agrees to reimburse the trust, in certain circumstances, for the difference between the liquidation value of the fixed rate municipal security held by the trust and the liquidation value of the floating rate notes. The Fund has the price risk of the underlying municipal obligations at the applicable leverage factor. Certain inverse floating rate securities held by the Fund have been created with bonds purchased by the Fund and subsequently transferred to the trust. These transactions are considered a form of financing for accounting purposes. As a result, the Fund includes the original transferred bond and a corresponding liability equal to the floating rate note issued. In addition, when the original transferred bond value and the floating rate note value are disproportionate, the Fund processes a bond swap transaction for the difference in value. The Fund does not consider the Funds investment in inverse floaters borrowing within the meaning of the 1940 Act, as amended. Inverse floating rate notes exhibit added interest rate sensitivity compared to other bonds with a similar maturity. Moreover, since these securities are in a trust form, a sale may take longer to settle then the standard two days after trade date. The weighted average outstanding daily balance of the floating rate notes issued during the period ended February 28, 2007 was approximately $5,000,000 with a weighted average interest rate of 3.25% . Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has $12,141,925 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains. To the extent that such carryforward is used by the Fund, no capital gain distributions will be made. The loss carryforward expires as follows: August 31, 2008  $3,756,798, August 31, 2010  $1,227,272, August 31, 2011  $2,540,698, August 31, 2012  $2,816,241, August 31, 2013  $1,681,342 and August 31, 2014  $119,574. High Yield Municipal Bond Fund 23 New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation) was issued, and is effective for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management is currently evaluating the application of the Interpretation to the Fund and has not at this time quantified the impact, if any, resulting from the adoption of the Interpretation on the Funds financial statements. The Fund will implement this pronouncement no later than February 28, 2008. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157) was issued, and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Interest and distributions Interest income on investment securities is recorded on the accrual basis. The Fund may place a debt obligation on non-accrual status and reduce related interest income by ceasing current accruals and/or writing off interest receivables when the collection of interest has become doubtful. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. The Funds net investment income is declared daily as dividends to shareholders of record as of the close of business on the preceding day and distributed monthly. During the year ended August 31, 2006, the tax character of distributions paid was as follows: ordinary income $13,202 and exempt income $4,490,892. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Use of estimates The preparation of these financial statements, in accordance with accounting principles generally accepted in the United States of America, incorporates estimates made by management in determining the reported amount of assets, liabilities, revenues and expenses of the Fund. Actual results could differ from these estimates. Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.625% of the first $75,000,000 of the Funds average daily net asset value, (b) 0.5625% of the next $75,000,000 and (c) 0.50% of the Funds average daily net asset value in excess of $150,000,000. Effective December 31, 2005, the investment management teams of the Adviser were reorganized into Sovereign Asset Management LLC (Sovereign), a wholly owned indirect subsidiary of John Hancock Life Insurance Company (JHLICO), a subsidiary of MFC. The Adviser remains the principal adviser on the Fund and Sovereign acts as subadviser under the supervision of the Adviser. The restructuring did not have an impact on the Fund, which continues to be managed using the same investment philosophy and process. The Fund is not responsible for payment of the subadvisory fees. High Yield Municipal Bond Fund 24 Effective October 1, 2006, Sovereign changed its name to MFC Global Investment Management (U.S.), LLC. The Fund has an agreement with its custodian bank, under which custody fees are reduced by balance credits applied during the period. Accordingly, the expense reductions related to custody fee offsets amounted to $57, which had no impact on the Funds ratio of expenses to average net assets, for the period ended February 28, 2007. If the Fund had not entered into this agreement, the assets not invested, on which these balance credits were earned, could have produced taxable income. The Fund has a Distribution Plan with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, as amended, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.25% of Class A average daily net asset value and 1.00% of Class B and Class C average daily net asset value. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the National Association of Securities Dealers. Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Expenses under the agreements described above for the period ended February 28, 2007, were as follows: Distribution and Share class service fees Class A $93,541 Class B 73,603 Class C 48,192 Total Class A shares are assessed up-front sales charges. During the period ended February 28, 2007, JH Funds received net up-front sales charges of $53,208 with regard to sales of Class A shares. Of this amount, $10,400 was retained and used for printing prospectuses, advertising, sales literature and other purposes; $42,247 was paid as sales commissions to unrelated broker-dealers; and $561 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, JHLICO, is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used, in whole or in part, to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the period ended February 28, 2007, CDSCs received by JH Funds amounted to $25,501 for Class B shares and $1,742 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly transfer agent fee at an annual rate of 0.01% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting and legal services for the Fund. The compensation for the year amounted to $7,043. The Fund also reimbursed JHLICO for certain compliance costs, included in the Funds Statement of Operations. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated High Yield Municipal Bond Fund 25 Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Note 3 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the last two periods, along with the corresponding dollar value. Year ended 8-31-06 Period ended 2-28-07 1 Shares Amount Shares Amount Class A shares Sold 1,369,151 $11,710,101 922,614 $8,056,349 Distributions reinvested 196,912 1,684,099 99,156 867,074 Repurchased (1,537,219) (13,143,978) (603,592) (5,271,667) Net increase Class B shares Sold 189,446 $1,620,500 60,380 $528,256 Distributions reinvested 38,256 327,168 14,539 127,133 Repurchased (1,204,589) (10,303,303) (400,211) (3,494,214) Net decrease Class C shares Sold 237,970 $2,036,783 137,118 $1,200,228 Distributions reinvested 18,440 157,736 11,035 96,500 Repurchased (172,840) (1,481,078) (90,446) (788,805) Net increase Net increase (decrease) 1 Semiannual period from 9-1-06 through 2-28-07. Unaudited. Note 4 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended February 28, 2007, aggregated $36,953,929 and $33,224,591, respectively. The cost of investments owned on February 28, 2007, including short-term investments, for federal income tax purposes, was $92,975,959. Gross unrealized appreciation of investments aggregated $8,549,874. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the amortization of premiums and accretion of discounts on debt securities. High Yield Municipal Bond Fund 26 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock High Yield Municipal Bond Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Municipal Securities Trust (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with Sovereign Asset Management LLC (the Subadviser) for the John Hancock High Yield Municipal Bond Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 12 and June 56, 2006, 1 the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/ Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2005; (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser; (iv) the Advisers financial results and condition including its and certain of its affiliates profitability from services performed for the Fund; (v) breakpoints in the Funds and the Peer Groups fees and information about economies of scale; (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations with the Funds investment policies and restrictions and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department; (vii) the background and experience of senior management and investment professionals and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. It was based on performance and other information as of December 31, 2005; facts may have changed between that date and the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. The Board further considered the compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser were sufficient to support renewal of the Advisory Agreements. 27 Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2005. The Board also considered these results in comparison to the performance of the Category, as well as the Funds benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed, with a representative of Morningstar, the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the periods under review was generally competitive with the performance of the Peer Group and Category medians and its benchmark index, the Lehman Brothers Municipal Bond Index. The Board noted that, for the 10-year period under review, the Funds performance was equal to the performance of the Peer Group median and lower than the performance of Category median and benchmark index. The Board noted that the Funds performance during the 3- and 5-year periods under review was higher than the performance of the benchmark index and lower than the performance of the Peer Group and Category medians. The Board viewed favorably that the more recent performance of the Fund for the 1-year period ended December 31, 2005, was higher than the Peer Group and Category medians and its benchmark index. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was not appreciably higher than the median rate of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution fees and fees other than advisory and distribution fees, including transfer agent fees, custodian fees and other miscellaneous fees (e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board received and considered information comparing the Expense Ratio of the Fund to that of the Category and Peer Group medians. The Board noted that the Funds Expense Ratio was higher than the Category and Peer Group medians. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expense results and performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual 28 Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 1 The Board previously considered information about the Subadvisory Agreement at the September and December 2005 Board meetings in connection with the Advisers reorganization. 29 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Trustees Francis V. Knox, Jr. Custodian Ronald R. Dion, Chairman Chief Compliance Officer The Bank of New York James R. Boyle One Wall Street James F. Carlin Gordon M. Shone New York, NY 10286 Richard P. Chapman, Jr.* Treasurer William H. Cunningham Transfer agent Charles L. Ladner* John G. Vrysen John Hancock Signature Dr. John A. Moore* Chief Financial Officer Services, Inc. Patti McGill Peterson* 1 John Hancock Way, Steven R. Pruchansky Investment adviser Suite 1000 *Members of the Audit Committee John Hancock Advisers, LLC Boston, MA 02217-1000 Non-Independent Trustee 601 Congress Street Boston, MA 02210-2805 Legal counsel Officers Kirkpatrick & Lockhart Keith F. Hartstein Subadviser Preston Gates Ellis LLP President and MFC Global Investment 1 Lincoln Street Chief Executive Officer Management (U.S.), LLC Boston, MA 02110-2950 101 Huntington Avenue Thomas M. Kinzler Boston, MA 02199 Secretary and Chief Legal Officer Principal distributor John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 The Funds investment objective, risks, charges and expenses are included in the prospectus and should be considered carefully before investing. For a prospectus, call your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock John Hancock Signature Services, Inc. Signature Services, Inc. 1 John Hancock Way, Suite 1000 Mutual Fund Image Operations Boston, MA 02217-1000 380 Stuart Street Boston, MA 02116 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the Securities and Exchange Commissions Web site, www.sec.gov. 32 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY INTERNATIONAL Balanced Fund Greater China Opportunities Fund Classic Value Fund International Allocation Portfolio Classic Value Fund II International Classic Value Fund Classic Value Mega Cap Fund International Core Fund Core Equity Fund International Fund Focused Equity Fund International Growth Fund Global Shareholder Yield Fund Growth Fund INCOME Growth Opportunities Fund Bond Fund Growth Trends Fund Government Income Fund Intrinsic Value Fund High Yield Fund Large Cap Equity Fund Investment Grade Bond Fund Large Cap Select Fund Strategic Income Fund Mid Cap Equity Fund Mid Cap Growth Fund TAX-FREE INCOME Multi Cap Growth Fund California Tax-Free Income Fund Small Cap Equity Fund High Yield Municipal Bond Fund Small Cap Fund Massachusetts Tax-Free Income Fund Small Cap Intrinsic Value Fund New York Tax-Free Income Fund Sovereign Investors Fund Tax-Free Bond Fund U.S. Core Fund U.S. Global Leaders Growth Fund MONEY MARKET Value Opportunities Fund Money Market Fund U.S. Government Cash Reserve ASSET ALLOCATION Allocation Core Portfolio CLOSED-END Allocation Growth + Value Portfolio Bank and Thrift Opportunity Fund Lifecycle 2010 Portfolio Financial Trends Fund, Inc. Lifecycle 2015 Portfolio Income Securities Trust Lifecycle 2020 Portfolio Investors Trust Lifecycle 2025 Portfolio Patriot Global Dividend Fund Lifecycle 2030 Portfolio Patriot Preferred Dividend Fund Lifecycle 2035 Portfolio Patriot Premium Dividend Fund I Lifecycle 2040 Portfolio Patriot Premium Dividend Fund II Lifecycle 2045 Portfolio Patriot Select Dividend Trust Lifecycle Retirement Portfolio Preferred Income Fund Lifestyle Aggressive Portfolio Preferred Income II Fund Lifestyle Balanced Portfolio Preferred Income III Fund Lifestyle Conservative Portfolio Tax-Advantaged Dividend Income Fund Lifestyle Growth Portfolio Lifestyle Moderate Portfolio SECTOR Financial Industries Fund Health Sciences Fund Real Estate Fund Regional Bank Fund Technology Fund Technology Leaders Fund For more complete information on any John Hancock Fund and an Open-End fund prospectus, which includes charges and expenses, call your financial professional, or John Hancock Funds at 1-800-225-5291 for Open-End fund information and 1-800-852-0218 for Closed-End fund information. Please read the Open-End fund prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery 590SA 2/07 This report is for the information of the shareholders of John Hancock High Yield Municipal Bond Fund. 4/07 ITEM 2. CODE OF ETHICS. As of the end of the period, February 28, 2007, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Chief Executive Officer, Chief Financial Officer and Treasurer (respectively, the principal executive officer, the principal financial officer and the principal accounting officer, the Senior Financial Officers). A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no material changes to previously disclosed John Hancock Funds  Governance Committee Charter. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half- year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Code of Ethics for Senior Financial Officers is attached. (a)(2) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment
